 Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.1 Filed 01/10/20 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


NANCY PEDEN,                                         File No. 1:20-cv-00019

      Plaintiff,                                     Hon.


v.


KNOLL, INC.,

      Defendant.



                   COMPLAINT AND JURY DEMAND



                                   COMPLAINT

      Plaintiff Nancy Peden, by her attorneys, Pinsky, Smith, Fayette & Kennedy,

LLP, represents:

                           A. NATURE OF PROCEEDINGS

      1.     Plaintiff seeks legal and equitable relief regarding deprivation of certain

rights secured by the Age Discrimination in Employment Act of 1967, the same being

29 U.S.C. §§ 621-634. Such relief is authorized under 29 U.S.C. § 626(b)(c). Plaintiff

alleges she was harassed and ultimately terminated due to her age.

      2.     Plaintiff further brings an action under Michigan’s Elliot Larsen Civil

Rights Act (“ELCRA”) MCLA 37.2013 and 37.2202, for the same.




                                           1
 Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.2 Filed 01/10/20 Page 2 of 15




      3.     Plaintiff additionally brings this action to request that the Court remedy

violations of the Family Medical Leave Act (“FMLA”), 29 U.S.C. §2601, et. seq., in

both interference and retaliation.

                          Jurisdiction, Venue and Parties

      4.     This Court has jurisdiction pursuant to 29 U.S.C. §626(c)(d).

      5.     All conditions precedent to jurisdiction have occurred and been

complied with, to wit:

             (a)   Charges of employment discrimination on the basis of age
                   have been filed with the Equal Opportunity Employment
                   Commission (“EEOC”) within 300 days of the commission of
                   the unlawful employment practices alleged herein. The
                   charge was filed alleging discrimination, harassment,
                   discipline and discharge due to Plaintiff’s age (Attached as
                   Exhibit A).

             (b)   More than sixty (60) days have passed since the filing of the
                   charges of unlawful discrimination with the EEOC
                   pursuant to 29 U.S.C. §626(d) allowing Plaintiff to bring
                   this action. Plaintiff’s Right to Sue letter was issued on
                   December 5, 2019 (Attached as Exhibit B).

      6.     Plaintiff is a resident of Muskegon County, Michigan, and the

Western District of Michigan, Southern Division. At the time the claims set

forth herein arose, Plaintiff was within the age limits established by 29

U.S.C. §631.

      7.     Defendant is a for profit corporation organized under the laws of

the State of Delaware, qualified to do business in Michigan and doing




                                          2
 Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.3 Filed 01/10/20 Page 3 of 15




business in Michigan and the Western District of Michigan, Southern

Division. Its corporate offices are in the State of Pennsylvania.

      8.    Venue is proper within this judicial district under 28 U.S.C.

'1391(b).

      9.    Pendant jurisdiction is appropriate under 28 U.S.C. §1367.

                              Statement of Facts

      10.   Plaintiff incorporates paragraphs 1 through 9 as though set forth

herein.

      11.   Plaintiff was employed by Defendant on April 6, 2000. On

August 22, 2018, she was discharged for alleged violation of certain

workplace rules. Plaintiff was initially a Production Coordinator for an

assembly line, then became a Stockkeeper in Shipping/receiving department

in late 2015. Her job responsibilities included ensuring that products were

staged for assemblers, and keeping management informed of issues.

      12.   Plaintiff during her employment by Defendant performed her job

in an entirely satisfactory manner, as reflected by her excellent performance

evaluations.

      13.   In approximately 2014, Wendi Rudholm began working at Knoll

in a Human Resources capacity. Shortly after Ms. Rudholm was hired, Sarah

Wheeler was appointed as supervisor of Plaintiff’s department.



                                       3
 Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.4 Filed 01/10/20 Page 4 of 15




      14.    Initially, Plaintiff’s working relationship with Ms. Wheeler was

positive, and her first performance review from Ms. Wheeler was excellent.

      15.    After Ms. Wheeler has worked with Ms. Rudholf for some time,

she began to harass Plaintiff about her performance and job duties. Then in

the summer of 2015, Ms. Wheeler asked Plaintiff to join her in Ms. Rudholm’s

office. There, both Ms. Wheeler and Ms. Rudholm questioned Plaintiff, yelled

at her, and accused her of being a “bully,” Which was far from the truth.

Plaintiff had always maintained positive workings relationships with her

coworkers.

      16.    Plaintiff became aware that Ms. Wheeler had a reputation among

other Production Coordinators and supervisors for shouting and intimidation

in meetings. The people being targeted were, like Plaintiff, both older and at

the top of their respective wage scales.

      17.    Because Plaintiff felt threatened by the behavior of Ms. Wheeler

and Ms. Rudholm toward her, she made the decision to transfer to a

Stockkeeper position in the shipping and receiving department at Knoll.

      18.    For the next two years, things went well for Plaintiff in her new

department, and she received good performance reviews.

      19.    Plaintiff received two minor violation notices during her time in

the parts department, neither of which required further disciplinary action.

On September 9, 2017, Plaintiff received a verbal warning for talking with a

                                       4
 Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.5 Filed 01/10/20 Page 5 of 15




coworker about a union drive on company time. In May of 2018, Plaintiff

received a written warning for using her personal phone at work, though she

had apprised her supervisor that her daughter was having serious issues that

may require occasional contact during work hours.

      20.   In July of 2018, Plaintiff needed surgery on her right knee and

requested and received approved FMLA leave Plaintiff’s recovery required

her to take a leave of absence for four weeks while she healed. Two days after

returning to work from FMLA leave, on August 14, 2018, Plaintiff received a

part request for the sanding department from Sarah Bertatelli. Plaintiff

fulfilled the request and then hand-delivered the part to Ms. Bertatelli, who

appeared to not recognize the order. She asked Plaintiff, “What is that?”

Plaintiff replied that she had received the order for delivery to Sanding, so

she dropped off the part and returned to the stock room.

      21.   Shortly after, the Assistant Supervisor of the painting

department, Jason Bowen, brought the part to Plaintiff and informed her it

was the wrong part. Plaintiff reviewed the part order, confirmed that Mr.

Bowen was correct, apologized for her error and ensured him that she would

correct it. She then delivered the correct part to Ms. Bertatelli’s work bench

and returned to the stock room.

      22.   Later that day, Plaintiff’s supervisor, Mark McNeice, left a copy

of an email on Plaintiff’s workstation. The email had been circulated by Mr.

                                       5
 Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.6 Filed 01/10/20 Page 6 of 15




Bowen to several other supervisors and managers. It stated that Plaintiff had

been told by Ms. Bertatelli that she had delivered the wrong part, and that

Plaintiff had ignored this information and returned to her workstation

without correcting the error.

      23.   Plaintiff felt uncomfortable with the email and took it to Mr.

Bowen to discuss her concerns. She respectfully asked him why he had sent

the email to management without speaking to Plaintiff first about his

concern.

      24.   Plaintiff then approached Ms. Bertatelli and told her that she

was concerned about the inaccuracies that had been circulated by Mr. Bowen

in the email. After some discussion, Ms. Bertatelli agreed that Plaintiff likely

did not hear her when she told Plaintiff she had delivered the wrong part.

This conversation was direct but respectful, and there were at least two other

coworkers present at the time.

      25.   Plaintiff finally approached upper management of her

department, Don Heuschele, to ensure that he understood her perspective on

what had occurred earlier that day. Mr. Heuschele assured Plaintiff that he

understood her concern, and stated that he agreed the incident wasn’t

handled properly by either Mr. Bowen or Ms. Bertatelli. He told Plaintiff that

he had already taken care of it, and she had nothing to worry about.



                                       6
 Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.7 Filed 01/10/20 Page 7 of 15




      26.   Shortly after Plaintiff’s meeting with Mr. Heuschele, she was

approached by Mr. McNeice who assured her that the issue was take care of.

He told her what had happened was “stupid” and that she did not need to

worry about it.

      27.   The next morning, upon Plaintiff’s arrival to work, she was

approached by Mr. McNeice who said, “This thing is not going away.” Mr.

McNeice appeared to be in disbelief that the incident had not been resolved.

He told Plaintiff that it might help if she went to Ms. Bertatelli and

apologized to her.

      28.   Plaintiff followed Mr. McNeice’s advice and apologized to Ms.

Bertatelli in person. Ms. Bertatelli responded that she got “way over

sensitive” about the incident that had occurred the day prior. Plaintiff and

Ms. Bertatelli had a good conversation, and hugged before returning to work.

Their coworker Dana Corrigan was present during this conversation.

      29.   Later that afternoon, Mr. McNeice came to Plaintiff and said,

“I’m sorry, but we have to go to Wendi’s office.” Once there, Ms. Rudholm told

Plaintiff she was disappointed that Plaintiff had resolved the issue with Ms.

Bertatelli on the floor rather than through Human Resources. She then asked

Plaintiff for her badge and suspended her immediately.

      30.   One week later, on August 22, 2018, Plaintiff was terminated

from her employment with Defendant. At the time of her discharge she was

                                       7
 Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.8 Filed 01/10/20 Page 8 of 15




52 years old, having a birthdate of May 5, 1967, and had been employed by

Defendant for nearly nineteen years.

       31.   Plaintiff represents that age was a determining factor with

respect to her discharge by Defendant and said employment decision was

willful.

       32.   As a result of Plaintiff’s discharge by Defendant, she lost

earnings and benefits, and suffered mental and emotional distress.

                              Cause of Action
               COUNT I. - FEDERAL AGE DISCRIMINATION
                          IN EMPLOYMENT ACT

       33.   Plaintiff incorporates paragraphs 1 through 32 as if set forth

herein.

       34.   Defendant, by disciplining Plaintiff as aforesaid, violated 29

U.S.C. §623(a) in that it has discriminated against Plaintiff because of her

age.

       35.   Defendant, by discharging Plaintiff as aforesaid, violated 29

U.S.C. §623(a) in that it discriminated against her because of her age, and

such discrimination was willful.

       36.   Plaintiff was discharged without being subjected to progressive

discipline as was customarily applied to employees at Defendant in the same

or similar circumstances as Plaintiff, and even though she had engaged in a

practice that had been customary for many years.

                                        8
 Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.9 Filed 01/10/20 Page 9 of 15




       37.   Plaintiff was replaced by a person substantially younger than

she.

       38.   The practices described above were intentional and designed to

deprive Plaintiff of equal employment opportunities.

       39.   The unlawful employment practices complained of above were

committed with malice or with reckless indifference to the federally protected

rights of Plaintiff. As a result of the foregoing, Plaintiff lost earnings and

benefits, and suffered mental anguish and emotional distress for which

Defendant is liable.

                               Statutory Prerequisite

       40.   Plaintiff filed a charge of age discrimination on or about October

8, 2018 with the Equal Employment Opportunity Commission (EEOC) and

within 300 days of the commission of the unlawful employment practice

alleged herein.

       41.   Plaintiff received a Notice of Right to Sue from the EEOC dated

December 5, 2019.

       42.   This action has been filed within ninety (90) days of the receipt of

said Notice of Right to Sue.




                                         9
Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.10 Filed 01/10/20 Page 10 of 15




                                     Relief

      WHEREFORE, Plaintiff requests judgment against Defendant as

follows:

            a)    Award to Plaintiff for back pay, front pay, and lost benefits

      and prejudgment interest;

            b)    An award to Plaintiff compensatory damages for past and

      future pecuniary and non-pecuniary losses resulting from the unlawful

      employment practices described above, including, but not limited to

      emotional pain, suffering, anxiety, loss of enjoyment of life, humiliation,

      and inconvenience, in amounts to be determined at trial;

            c)    Award to Plaintiff punitive damages for Defendant’s malice

      or reckless indifference to Plaintiff’s rights as described above;

            d)    Award to Plaintiff her costs, disbursements, and reasonable

      attorney fees; and

            e)    Such other legal and equitable relief as may be appropriate,

      just and equitable.




                                       10
Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.11 Filed 01/10/20 Page 11 of 15




                                COUNT II. –
                            VIOLATION OF FMLA

       43.   Plaintiff incorporates paragraphs 1 through 42 as though set

forth herein.

       44.   Defendant Knoll violated 29 U.S.C. § 2615(A)(1) when it

interfered with Plaintiff’s FMLA rights and retaliated against her for

exercising them.

       45.   Defendant’s actions were unlawful and a malicious attempt to

harass, intimidate and punish Plaintiff for exercising her rights under the

Act.

       46.   As a result of Defendant’s actions as aforesaid, Plaintiff is

entitled to damages for lost wages and benefits (Section 107(a)(1)(A)(i)(I) of

FMLA, 29 U.S.C. §2617(a((1)(A)(i)(I)), interest thereon (Section

107(a)(1)(A)(ii) of FMLA, 29 U.S.C. §2617(a)(1)(A)(ii)), liquidated damages in

an amount equal to the lost wages and employment benefits (Section

107(a)(1)(A)(iii) of FMLA, 29 U.S.C. §2617(a)(1)(A)(iii)), and fees and costs,

including actual reasonable attorney’s fees (Section 107(a)(3) of FMLA, 29

U.S.C. §2607(a)(3)).




                                        11
Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.12 Filed 01/10/20 Page 12 of 15




                                     Relief

      WHEREFORE, Plaintiff requests judgment against Defendant as

follows:

            a)    An amount equal to lost earnings and benefits;

            b)    Liquidated double damages;

            c)    Plaintiff’s costs and interest herein and reasonable

      attorney’s fees;

            d)    An order reinstating Plaintiff in an appropriate position;

      and

            e)    Such other legal and equitable relief as may be appropriate

      to effectuate the purpose of said Act.

                            COUNT III –
            MICHIGAN’S ELLIOTT LARSEN CIVIL RIGHTS ACT

      47.   Plaintiff incorporates paragraphs 1 through 46 as though set

forth herein.

      48.   Defendant by its conduct as aforesaid, violated Michigan’s Elliot

Larsen Civil Rights Act, specifically MCLA 37.2013 and 37.2202, in that it

discriminated against and terminated Plaintiff because of Plaintiff’s age.

Such discrimination was willful.




                                       12
Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.13 Filed 01/10/20 Page 13 of 15




      49.   Plaintiff seeks legal and equitable relief regarding deprivation of

certain rights secured by Michigan’s Elliott Larsen Civil Rights Act of 1976,

as amended; specifically, MCLA 37.2013 and 37.2202.

      50.   This Count III is separate and independent of the claims set forth

in Count I but is between the same parties and is based upon the same

operative facts as set forth in Count I.

      51.   Judicial economy, convenience, and fairness to the parties herein

will be furthered if the whole case is tried at one time.

      52.   As a result of Plaintiff’s discharge by Defendant, she lost

earnings and benefits and suffered mental anguish and emotional distress.

                                      Relief

      WHEREFORE, Plaintiff requests judgment against Defendant as

follows:

            a)    Award to Plaintiff for back pay, front pay, and lost benefits

      and prejudgment interest;

            b)    An award to Plaintiff compensatory damages for past and

      future pecuniary and non-pecuniary losses resulting from the unlawful

      employment practices described above, including, but not limited to

      emotional pain, suffering, anxiety, loss of enjoyment of life, humiliation,

      and inconvenience, in amounts to be determined at trial;



                                       13
Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.14 Filed 01/10/20 Page 14 of 15




           c)    Award to Plaintiff punitive damages for Defendant’s malice

     or reckless indifference to Plaintiff’s rights as described above;

           d)    Award to Plaintiff her costs, disbursements, and reasonable

     attorney fees; and

           e)    Such other legal and equitable relief as may be appropriate,

     just and equitable.

                 PINSKY, SMITH, FAYETTE & KENNEDY, LLP

                                    Attorneys for Plaintiff

Dated: January 10, 2020             By /s/ Katherine Smith Kennedy
                                    Katherine Smith Kennedy
                                    146 Monroe Center, N.W., Suite 805
                                    Grand Rapids, MI 49503
                                    (616) 451-8496




                                      14
Case 1:20-cv-00019-JTN-SJB ECF No. 1, PageID.15 Filed 01/10/20 Page 15 of 15




                             JURY DEMAND

      NOW COMES Plaintiff, Nancy Peden, by and through her attorneys,

Pinsky, Smith, Fayette & Kennedy, and hereby demands a trial by jury of the

entitled matter.


                   PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                            Attorneys for Plaintiff


Dated: January 10, 2020      By /s/ Katherine Smith Kennedy
                             Katherine Smith Kennedy
                             146 Monroe Center St NW, Suite 805
                             Grand Rapids, MI 49503
                             (616) 451-8496




                                    15
